There were other issues in this case which, however, have now passed out of it; and as to the sole remaining issue involved, this is a suit on a promissory note for $3,900, signed by the defendant Jerry Johnson, and held by plaintiff.
The sole defense is that said note has been canceled by a certain written agreement entered into between the plaintiff and Johnson on May 8, 1930; which agreement, defendant urges, is a full and complete settlement of all the claims and differences then existing between them.
But the fact is that said agreement purports on its face to be one between the defendant on the one part and plaintiff on the *Page 457 
other part, acting, however, not in his own individual behalf, but in behalf of the American Musical Attraction Company, a corporation; between whom serious differences then existed, and claims and counterclaims were outstanding; which differences, claims, and counterclaims, then existing between Johnson and said corporation are specially mentioned and provided for; after which follows a clause reading distinctly: "This agreement is to be in full and complete settlement of all claims existing between Jerry Johnson and the American Musical Attraction Co. Inc."
No evidence was produced to show that in point of fact this was a settlement between plaintiff and Johnson, and not between Johnson and the corporation. And we do not see how any amount of oral or even other evidence could possibly serve to convert such an agreement into one between plaintiff and Johnson and not between Johnson and the corporation, thus closing indeed the differences between plaintiff and Johnson, but also again setting at large the differences which formerly existed between Johnson and the corporation; contrary to the manifest purpose and clearly stated meaning of the agreement.
We think the trial judge erred in refusing plaintiff a judgment against Johnson.
                             Decree.
For the reasons assigned the judgment rejecting plaintiff's demand against Johnson is reversed; and it is now ordered that there be judgment in favor of the plaintiff and against the defendant Jerry Johnson for the full sum of $3,900, with 8 per cent. per annum interest from October 18, 1929 until paid, *Page 458 
with attorneys' fees fixed at 10 per cent. of the principal, plus $10, and all costs of both courts.